Citation Nr: 1720018	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bladder and prostate cancer to include separate evaluations for residuals of bladder and prostate cancer.

2.  Entitlement to a compensable rating for abdominal wall cancer.

3.  Entitlement to a compensable rating for a residual abdominal surgical scar. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  These matters come before the Board of Veterans' Appeals (Board) from a July 2015 rating decision by the Department of Veteran's Affairs Regional Office in Salt Lake City, Utah.

In March 2009 the Veteran testified at an informal hearing.  In March 2010 the Veteran testified before a Veterans Law Judge at the RO in Salt Lake City.  A transcript of that proceeding is of record.  However, the Veteran's Law Judge who conducted the March 2010 hearing retired prior to the promulgation of a decision in this appeal.  By a letter dated March 2017, the Board informed the Veteran of his right to appear at a new Board hearing.  The Veteran through his representative waived the need for a new hearing in April 2017. 

These matters were previously before the Board in December 2010, May 2012, February 2013, February 2014, and November 2014.  The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's residuals for bladder and prostate cancer are shown to be daytime voiding interval between 1 and 2 hours, total night time incontinence requiring usage of towels and nighttime awakening to void 5 or more times is equated to changing of absorbent materials more than 4 times a day.

2.  The Veteran's abdominal cancer is not shown to have continued beyond the six months after the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.

3.  The Veteran's service connected scar has been shown to be not painful or tender, stable, and superficial, with the total area far less than 144 square inches, and no limitation of function or other disabling effects.


CONCLUSIONS OF LAW

1.  The Veteran's residuals for bladder and prostate cancer are properly considered under the predominate residual: voiding dysfunction and a separate compensable rating for bladder and prostate cancer would violate the prohibition against pyramiding.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.115a; 4.115b, Diagnostic Code 7528 (2016).

2.  The Veteran is not entitled to a compensable rating for abdominal wall cancer.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7343.

3.  The criteria for a compensable rating for an abdominal surgery scar have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-05.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See October 2008 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment and VA treatment records.  The Veteran also submitted statements and evidence in support of his appeal.  A VA examination was conducted in November 2015.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria. The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist. No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim. The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Bladder and Prostate Cancer  

Ratings for service connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson, 12 Vet. App.126.  The provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  This is in essence a staged rating case.  The rating reduction in this case was procedural in nature and by operation of law.  In so finding, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105 (e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105 (e) was that such notice is warranted only where there is a reduction in compensation payments currently being made. Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The Veteran contends that he is entitled to a rating in excess of 60 percent for residuals of prostate and bladder cancer.  From September 24, 2008 to October 1, 2009, an initial 100 percent rating was assigned due to the Veteran's prostate cancer and bladder cancer diagnosis with active malignancy.  Since October 1, 2009, the Veteran's prostate cancer disability has been rated as 60 percent disabling based on residuals (voiding dysfunction).  The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, which do not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after October 1 2009.  Specifically, in the November 2015 VA examination, the examiner noted that the Veteran underwent a radical cystoprostatectomy in June 2008.  There is no evidence or allegation the Veteran underwent further surgical procedure, radiation, chemotherapy, or other therapeutic procedure after October 1 2009.  Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after October 1, 2009, the initial 100 percent rating for prostate cancer was properly discontinued and a rating based on residuals was properly assigned.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).

Secondly, the Board shall address the issue of separate compensation for bladder and prostate cancer.  The Rating Schedule specifically provides a prohibition against pyramiding and the rating of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (1996).  The prohibition against pyramiding prohibits the award of separate ratings under the same diagnostic codes for prostate cancer as manifested voiding dysfunction and for bladder cancer as manifested by a voiding dysfunction.  Although they are two separate disabilities, the prohibition against pyramiding allows only a single rating for the overlapping symptoms.  Both bladder and prostate issues are both considered part of the genitourinary system.  The evaluation criteria for malignant neoplasm of the genitourinary system states if there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Since the Veteran's prostate cancer is rated under voiding dysfunction, the symptomatology associated with such cannot also be considered when evaluating his bladder cancer.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  Therefore, the Veteran is not entitled to separate evaluations for his prostate and bladder cancer residuals as this would violate the anti-pyramiding regulation. 

Lastly, the Board shall address whether the Veteran is entitled to a rating in excess of 60 percent for residuals of prostate and bladder cancer.  Although 60 percent is the maximum rating for voiding dysfunction, the possibility of a higher rating for symptoms approximating those in the criteria for renal dysfunction cannot be discounted.  Medical treatment records indicate that the Veteran's symptoms do not support a higher rating under renal dysfunction.  There are no reports of persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of extension.  Specifically, in the November 2015 VA examination, the examiner noted that the Veteran had no renal dysfunction.  Therefore, the Veteran's residuals are properly evaluated under his predominate residual which is voiding dysfunction.  As 60 percent is the maximum rating allowed for voiding dysfunction the Veteran is not entitled to a rating in excess of 60 percent for residuals of prostate and bladder cancer.

The Veteran is in receipt of the maximum 60 percent disability rating under DC 7528 for voiding dysfunction; therefore, a higher rating is not available.  38 C.F.R. § 4.115a.  While disability ratings greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, as noted above, the record show that he does not have renal dysfunction, therefore discussion of a potentially higher rating based on renal dysfunction is unnecessary.  Id.  Accordingly, the criteria for a disability rating higher than 60 percent are not met. 

Finally, other potentially relevant diagnostic codes including bladder fistula, bladder injury, or bladder calculus with symptoms interfering with function, also direct such be rated with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.115b, DCs 7515, 7516, 7517.

III.  Abdominal Wall Cancer

The Veteran's abdominal wall cancer was evaluated under the criteria for malignant neoplasms of the digestive system.  See 38 C.F.R. § 4.114, Diagnostic Code 7343.  Under 38 C.F.R. §  4.114, DC 7343, a rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months prior to the discontinuance of such treatment, the appropriate disability rating shall be determined by a mandatory VA examination. 

An evaluation of 0 percent was assigned from October 1, 2009; the first of the month following the 6 months after the Veteran's chemotherapy/radiation treatment.  A review of the evidence of record shows that the Veteran had no recurrence of symptoms after his treatment.  The Veteran's last cystoscopy in December 2013 was normal for a Neobladder.  In August 2015 the Veteran's computerized tomography (CT) scan of his abdomen was normal other than post-surgical changes.  In a November 2015 VA examination the examiner noted that the Veteran never had "abdominal wall cancer", but had a "local spread of a bladder cancer to the abdominal wall, treated with chemo and radiation."  The Veteran had no symptoms for a post-treatment compensable evaluation.

IV: Abdominal Scars

Scars not of the head, face, or neck that are deep and nonlinear are rated under DC 7801. A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  Scars that are unstable or painful can have a compensable rating under DC 7804.  38 C.F.R. § 4.118.  For other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under DCs 7800-04 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

Evidence reflects that the Veteran's abdominal scar is stable, superficial and linear, and the total area of such scarring is far less than 144 square inches (929 sq. cm.).  In the November 2015 VA examination the examiner noted that the Veteran had a scar down the abdomen.  The examiner noted that the scar was linear extending vertically from above the umbilicus midline down to the suprapubic area.  The examiner noted that the scar was adhered to the underlying tissue, and while it does occasionally itch, it does not open up or bleed.  The examiner also indicated that the scar does not cause any limitations of motion or functional impairment.  Also the evidence of record does not indicate that the Veteran's scar was painful on examination.  Accordingly, a compensable rating for an abdominal scar, is not warranted and there is no basis for staged rating of any such disability. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.

The Board has also considered whether the service-connected bladder and prostate cancer residuals claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the manifestations of the Veteran's prostate cancer residuals are fully contemplated by the schedular rating criteria.  The Veteran has not argued, and the evidence does not suggest, that the prostate cancer residuals manifest in symptoms other than, voiding dysfunction.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's urinary frequency and incontinence requiring the wearing of absorbent materials do not deviate from the types of symptoms or from the severity of symptoms.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why such higher ratings are not warranted.  As the rating schedule is adequate to evaluate this disability, referral for extra-schedular consideration is not necessary. See Thun, 22 Vet. App. at 115-16.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A rating in excess of 60 percent for bladder and prostate cancer is denied, and a separate evaluation for residuals of bladder and prostate cancer is denied.

Entitlement to a compensable rating for abdominal wall cancer is denied.

Entitlement to a compensable rating for an abdominal scar is denied.



____________________________________________
KELLI A. KORIDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


